Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-22, and 25-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (2013/0231760) in view of Garland (2014/0002663).
 	Regarding claim 16, Rosen discloses a platform configured to identify and track   a participant in a sporting event as the participant traverses a race course (Fig. 1) of the sporting event, the platform comprising: 
a wearable timing chip (171-174, 181), said timing chip being configured for Bluetooth communications (par. 26-30); 
a wireless Bluetooth sensor network with a plurality of Bluetooth transceivers (141-143, par. 28) positionable along the course within communications range of said wearable timing chip to convey sporting event participation data as the participant traverses the race course (par. 31); and 
a processor configured to upload the participation data to the platform through the Bluetooth sensor network (par. 40); 
provide an over-all race time of the participant in the sporting event using the participant's wearable timing chip without relying on RFID technology (par. 35, 54, 56).   
However, Rosen does not disclose the photo zone including a communications hub and a camera, and initiate an image capture with said camera as the participant approaches the photo zone to provide the participant with their participation image taken during the sporting event as claimed.  
Garland, from the similar field of endeavor, teaches automated photo capture and retrieval system including a communication hub and camera for capturing a sport participant (note steps 80 and 82 in Fig. 3).  The advantages of automated photograph capture and retrieval system is described in paragraph 8.  For instance, an automated system eliminates the need for multiple photographers and assistants and hence reduces the cost of photograph pictures.  In par. 45, Garland also teaches that the RFID can be replaced with Bluetooth tracking networks, such as disclosed by Rosen.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rosen with Garland so that the photo of the participant could be taken automatically based on the Bluetooth tracking networks.  By automatically taking pictures of the participant(s), moments of a sport event could be captured and recorded for later viewing or sharing on the social media without input of a user.  This increases the fun factor of the sport.  Thus, in addition of Garland’s teaching statement, the combination of Rosen and Garland would have been obvious.
Regarding claim 17, Rosen discloses the Bluetooth transceivers are configured to convey the participation data from a stationary point along the race course (note Fig. 1).
Regarding claim 18, Rosen discloses wearable timing device includes GPS circuitry (par. 26, 28, 31).
Regarding claim 19, Rosen discloses the overall time provided is a finish time (par. 69).
Regarding claim 20, Garland discloses said processor is configured to upload the participation image to a smartphone (note step 41 in Fig. 4 and par. 59).  It should be noted that both Rosen and Garland use the mobile phone for communication.
Regarding claim 21, Garland discloses said processor is configured to upload the participation image to a social media account associated with the participant (note step 41 in Fig. 4).
	Regarding claim 22, Garland or Rosen does not disclose that the processor is configured to overlay the participation image with sport event time and placement data of the participant.  However, Garland teaches that the photos can be edited or manipulated in the well known conventional ways, such as overlaying new photos over archived photos (par. 59).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overlay participation image with sport event time and placement data of the participant to perform the well known functions as claimed.  This photo manipulation is considered a matter of obvious design choice and would have been obvious to a skill in the art.
	 
	Regarding claims 25-27, in addition of rejections above, Rosen includes the registering step as claimed (note par. 87, 136, 139).  
	Regarding claim 28, Rosen discloses the registering of the device with the platform is conducted prior to commencement of the sporting event (note par. 87, 136, 139).
	Regarding claim 29, Rosen discloses the wearable device is a device insertable into a shoe (par. 126, 127).
	Regarding claim 30, Rosen discloses the processor is configured to pre- register the device with the sporting event through a Bluetooth communications interface (par. 207, 226, 228).   
	Regarding claim 31, Rosen discloses said plurality of Bluetooth transceivers are configured to convey contact details from said timing chip (par. 4, 30, 206-211).
	Regarding claim 32, Rosen discloses broadcasting participant contact details from the wearable device (par. 206-211).
	Regarding claim 33, Rosen discloses the contact details broadcasted from the participant wearable device are provided prior to commencement of the sporting event (par. 206-211).
	Regarding claim 34, Garland discloses matching the participant image with the participant using facial recognition technology to provide the participant with the image taken during the sporting event (par. 10, 19, 45, 46).
	Regarding claim 35, Garland discloses using a secondary means of identification to identify the participant if the participant remains unidentified (par. 45, 46).
	Regarding claims 36 and 37, see rejections to claims 34 and 35, respectively. 

 Response to Arguments
Applicant’s arguments, see 6-8, filed 11/9/22, with respect to the rejection(s) of claim(s) 16-33 under Werner and Garland have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosen et al.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422